Case 8:17-cv-02422-JDW-CPT Document 212 Filed 01/13/21 Page 1 of 3 PageID 5478




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

 DRAGON JADE INTERNATIONAL,
 LTD.,

       Plaintiff/Counter-Defendant,

 v.                                                  Case No. 8:17-cv-2422-T-27CPT

 ULTROID, LLC, ULTROID MARKETING
 DEVELOPMENT CORP., and ULTROID
 TECHNOLOGIES, INC.,

       Defendants/Counter-Plaintiffs.
 _______________________________________/

                                      ORDER

       This cause is before the Court following a status conference conducted on

 January 12, 2021. Upon due consideration of the matter, the Court hereby ORDERS

 as follows:

       1.      The parties are noticed that a mediation conference shall commence at

 9:30 a.m. on March 2, 2021, before Magistrate Judge Christopher P. Tuite.

       2.      In light of the current COVID-19 pandemic and given that the Plaintiff’s

 representative(s) may be located in Hong Kong, the Court intends to conduct the

 mediation by Zoom videoconference.        Accordingly, in-person attendance at the

 mediation is not required. Counsel will receive a separate Zoom video invitation via

 e-mail. The parties and counsel are hereby reminded that, under Local Rule 4.11(b),
Case 8:17-cv-02422-JDW-CPT Document 212 Filed 01/13/21 Page 2 of 3 PageID 5479




 the taking of photographs, the operation of recording or transmission devices, and the

 broadcasting or televising of proceedings in any courtroom, hearing room, or

 chambers of this Court, or the environs thereof, either while the Court is in session or

 at recess between sessions when Court officials, lawyers, jurors, witnesses, or other

 persons connected with judicial proceedings of any kind are present, are prohibited.

 Additionally, all parties participating in the videoconference are expected to dress

 appropriately.

        3.     The mediation shall be conducted in accordance with Chapter Nine of

 the Middle District of Florida’s Local Rules, as well as all pertinent Orders of the

 Court. The participants shall be prepared to spend as much time as necessary to settle

 the case, or until an impasse is declared.

        4.     No later than February 25, 2021, each party shall provide directly to the
                                                                            1
 undersigned’s chambers a brief, written mediation statement.                    Each party’s

 statement shall be limited to five pages, shall outline the party’s positions concerning

 the claims and/or defenses in the case, and shall provide an explanation for all relief

 requested, including any monetary demands.            These mediation statements will be

 treated as confidential communications, will not be shared with the opposing parties,

 and will not be incorporated into the public record of this case, unless otherwise

 ordered hereafter.


 1
     The     parties  shall     submit     their   mediation    statements   via     email     to
 chambers_flmd_tuite@flmd.uscourts.gov, with the subject line “Dragon Jade Int’l Ltd. v. Ultroid,
 LLC: Mediation Statement of [Insert Party Name].”
                                                2
Case 8:17-cv-02422-JDW-CPT Document 212 Filed 01/13/21 Page 3 of 3 PageID 5480




       DONE and ORDERED in Tampa, Florida, this 13th day of January 2021.




 Copies to:
 Counsel of record




                                      3
